Citation Nr: 0403561	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from January 1980 to February 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a TDIU. 

Additionally, the Board notes that by rating decision of 
January 2001, the RO also denied claims of entitlement to 
increased ratings for post-traumatic seizure disorder and a 
right knee disability, and denied entitlement to service 
connection for a left knee and a low back disability claimed 
as secondary to the service-connected right knee disability.  
The veteran filed a notice of disagreement in June 2002, and 
the RO issued a statement of the case in June 2003.  The 
veteran filed a VA Form 9, substantive appeal in October 
2003. 

By letter dated in November 2003, the RO advised the veteran 
that his appeal could not be considered because it was not 
timely filed within 60 days of the June 20, 2003 statement of 
the case.  The RO enclosed VA Form 4107, notice of procedural 
and appellate rights, with the letter.  Thereafter, the issue 
was not addressed in any written communication received from 
the veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to the timeliness determination.


REMAND

As a preliminary matter, the Board notes that the RO failed 
to provide the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) in response to 
the veteran's claim for a TDIU.

On VA examination in August 2001 for evaluation of his TDIU 
claim, the examiner noted an impression of status post 
fracture of skull in 1981, history of seizure disorder, scars 
in right frontal area, history of depression, status post 
multiple arthroscopic surgeries on the right knee, and 
history of irritable bowel syndrome. The examiner opined that 
the veteran was not unemployable as a result of his service-
connected conditions.  However, the record shows that many of 
the veteran's service-connected conditions were excluded from 
this deliberation, e.g. residuals of nasal bone fracture with 
loss of sense of smell, residuals of fracture of distal 
radius right arm, status post Bennett's fracture of the right 
thumb, intermittent diplopia due to trauma, and carpal tunnel 
syndrome, status post carpal tunnel release.

Further, it does not appear that the claims files were 
reviewed in conjunction with the August 2001 VA examinations.  
Under the circumstances, the Board finds reexamination and 
medical opinion necessary, with complete claims files review 
by the examiner(s).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should provide the veteran 
with a VCAA letter responsive to his 
claim for a TDIU, to include notification 
that he should submit any pertinent 
evidence in his possession.  

2.  Thereafter, the RO should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran or 
already of record.  In any event, the RO 
should ensure that any more recent VA 
outpatient records pertaining to 
treatment or evaluation of the veteran 
are associated with the claims files.  
The veteran and his representative should 
be informed if the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, and be 
requested to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination(s) by a physician or 
physicians with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
disabilities and the impact of the 
disabilities on the veteran's 
employability.  The claims files, to 
include a copy of this Remand, must be 
made available for review by the 
examine(s), and the examiner(s) should 
note such review in the report.  Any 
indicated studies should be performed.  
The examiner(s) should identify the 
limitations resulting from the service-
connected disabilities and provide an 
opinion as to whether the veteran's 
service-connected disabilities are 
sufficiently severe by themselves to 
render him unable to maintain any form of 
substantially gainful employment 
consistent with his education and 
industrial background.  The rationale for 
all opinions expressed must also be 
provided.

4.  Then, the RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should adjudicate the 
claim based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



